DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 and by dependency claims 3-8 and 10-11 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Claim 2, and by dependency claims 3-8 and 10-11 recite “at least one gate drive circuit, wherein each gate drive circuit controls at least one row of pixel units; signal output terminals of each gate drive circuit are coupled in one-to-one correspondence to the plurality of scan lines” is given the broadest plain meaning interpretation of a circuit having an output driver connected to one gate line or more than one consecutive gate lines, an interpretation which also embraces a single register or a single buffer from a series of registers or buffers in known scan drivers.  However, claim 8 describes a single gate driver connected to all of the gate lines, which forces an interpretation of an gate driver circuit containing multiple stages of registers or buffers – absent an full, clear, and exact limitation describing a gate drive circuit, one of ordinary skill in the art before the effective filing date could not determine the metes and bounds of claim 2. 
Applicant may overcome this rejection by explaining how the claims fully, clearly, and exactly define a gate drive circuit, along with point citation to pertinent passages in the written description and to pertinent figures; by amending claim 2 to fully, clearly, and exactly define a gate drive circuit; may amend claim 2 to remove reference to a gate drive circuit; or may cancel the affected claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1-4 and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohara (Ohara, Masanori, et al., US 20150179101 A1). 
Regarding claim 1, Ohara teaches a pixel array (Ohara teaches row and column arranged arrays of pixels; see Figs. 1, 6, [0062]), comprising 
a plurality of rows of pixel units (Ohara teaches row-wise pixel array; see Figs. 1, 6, [0062]); 
wherein, each row of pixel units are controlled by a plurality of scan lines (Ohara teaches an array of pixels arranged along and controlled by a row line S1; see Figs. 1, 6, [0062]), 
and each pixel unit is supplied with a data voltage by a data line (Ohara teaches a columnar array of pixels arranged along and supplied by a data line D1; see Figs. 1, 6, [0062]); 
and each pixel unit comprises a plurality of switch transistors and a display module (Ohara teaches a pixel circuit or unit 11 which contains two, or a plurality of switch transistors T2 and T3, and also contains a display module, or a capacitor C1, a drive transistor T1, and a light emitting element or display module OLED; see Fig. 2, [0067]); 
and the plurality of switch transistors have first electrodes all coupled to the data line, second electrodes all coupled to the display module, and control electrodes coupled in one-to-one correspondence to the plurality of scan lines, which control the row of pixel units to which the pixel unit belongs (Ohara teaches a pixel circuit or unit 11 which contains two, or a plurality of switch transistors T2 and T3, the T2 and T3 first electrodes connected to a data line Dj, the T2 and T3 second electrodes connected to a display module, or a capacitor C1, a drive transistor T1, and a light emitting element or display module OLED, the T2 gate electrode connected to a scan line Si, and the T3 gate electrode connected to a scan line Si-1; see Fig. 2). 
Regarding claim 2 (as interpreted given the 112 issues), Ohara teaches the pixel array of claim 1, further comprising 
at least one gate drive circuit, wherein each gate drive circuit controls at least one row of pixel units; signal output terminals of each gate drive circuit are coupled in one-to-one correspondence to the plurality of scan lines, which are configured to control each row of pixel units controlled by the gate drive circuit (Ohara teaches a scanning driver 40, formed of a shift register and n buffers or gate drive circuits, the output of each gate drive circuit connected in one to one correspondence with and driving a control signal onto one of the n scanning lines S1 through Sn to control the row of pixels; see Fig. 1, [0065]). 
Regarding claim 3 (as interpreted given the 112 issues), Ohara teaches the pixel array of claim 2, wherein 
a number of the at least one gate drive circuit is plural, each gate drive circuit controls one row of pixel units, and different rows of pixel units are controlled by different gate drive circuits; and signal output terminals of each gate drive circuit are coupled in one-to-one correspondence to the plurality of scan lines, which are configured to control one row of pixel units controlled by the gate drive circuit (Ohara teaches a scanning driver 40, formed of a shift register and n buffers or gate drive circuits, the output of each gate drive circuit connected in one to one correspondence with and driving a control signal onto one of the n scanning lines S1 through Sn to control the row of pixels; see Fig. 1, [0065]).
Regarding claim 4 (as interpreted given the 112 issues), Ohara teaches the pixel array of claim 3, wherein 
among the pixel units in a same column, pixel units at an interval of N rows are supplied with data voltages by a same data line, with N being an integer greater than or equal to 1 (Ohara shows, for N=2 or N greater than 1, a column of pixel circuits arranged along and receiving a data voltage from a same data line D1; see Figs. 1, 2; Ohara shows, for N=3 or N greater than 1, a column of pixel circuits arranged along and receiving a data voltage from a same data line D1; see Fig. 10). 
Regarding claim 9, Ohara teaches the pixel array of claim 1, wherein 
the pixel units are disposed in one-to-one correspondence with the data lines (Ohara shows multiple columns of pixels 11 along data lines D1 to Dm, with each pixel along a particular data line, for example D1, disposed along and connected to data line D1; see Fig. 1, [0064]). 
Regarding claim 10 (as interpreted given the 112 issues), Ohara teaches the pixel array of claim 2, further comprising 
a clock timing controller; wherein the clock timing controller is coupled to the gate drive circuit and configured to provide a clock timing signal to the gate drive circuit (Ohara teaches a clock timing controller, or a display control circuit 20 coupled to and sending a clock timing signal or scanning control signal CT2 to scanning driver 40; see Fig. 1, [0063]). 
Regarding claim 11 (as interpreted given the 112 issues), Ohara teaches the pixel array of claim 10, further comprising 
a data signal controller and a data timing controller; wherein the data signal controller is coupled to the pixel unit and configured to provide a data voltage to the pixel unit; and the data timing controller is coupled to the data signal controller and configured to provide a data timing signal to the data signal controller (Ohara teaches a clock timing controller, or a display control circuit 20 coupled to and sending a clock timing signal or source control signal CT1 and data voltage or image data DA to data signal controller or the source driver 30; see Fig. 1, [0063]-[0064]).
Regarding claim 12, Ohara teaches the pixel array of claim 1, wherein the display module comprises 
a driving transistor, a storage capacitor and a light emitting device (Ohara shows a driving transistor T1, a storage capacitor C1, and a light emitting device OLED; see Fig. 2); 
the driving transistor has a first electrode coupled to a first power supply terminal, a second electrode coupled to a second terminal of the storage capacitor and a first electrode of the light emitting device, and a control electrode coupled to a first terminal of the storage capacitor and a second electrode of each switch transistor (Ohara shows a driving transistor T1, a storage capacitor C1, a light emitting device OLED, two switch transistors T2 and T3, and a first power supply terminal ELVDD connected as claimed; see Fig. 2); 
the first terminal of the storage capacitor is coupled to the second electrode of each switch transistor and the control electrode of the driving transistor, and the second terminal of the storage capacitor is coupled to the second electrode of the driving transistor and the first electrode of the light emitting device (Ohara shows a driving transistor T1, a storage capacitor C1, a light emitting device OLED, and two switch transistors T2 and T3 connected as claimed; see Fig. 2); 
and the first electrode of the light emitting device is coupled to the second electrode of the driving transistor and the second terminal of the storage capacitor, and the second electrode of the light emitting device is coupled to a second power supply terminal (Ohara shows a driving transistor T1, a storage capacitor C1, a light emitting device OLED, two switch transistors T2 and T3, and a second power supply terminal ELVSS connected as claimed; see Fig. 2).
Regarding claim 13, Ohara teaches the pixel array of claim 1, wherein the pixel unit comprises 
a red sub-pixel unit, a green sub-pixel unit and a blue sub-pixel unit (Ohara teaches a red sub-pixel unit, a green sub-pixel unit and a blue sub-pixel unit; see Fig. 1, [0062]). 
Regarding claim 14, Ohara teaches an array substrate (Ohara teaches an array substrate, or a display section 10; see Fig. 1, [0061]-[0062]), comprising 
the pixel array of claim 1 (see Regarding claim 1, above).
Regarding claim 15, Ohara teaches a display device (Ohara teaches a display device 1; see Fig. 1, [0061]), comprising 
the array substrate of claim 14 (see Regarding claim 14, above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 are rejected under 35 USC § 103 as being unpatentable over Ohara (Ohara, Masanori, et al., US 20150179101 A1) in view of Wu (Wu, Cheng-I, et al., US 20030218586 A1). 
Regarding claim 5 (as interpreted given the 112 issues), Ohara discloses the pixel array of claim 2, wherein 
a number of the at least one gate drive circuit is plural, and every I adjacent rows of pixel units 
Ohara differs from the instant invention in that Ohara does not describe a number of consecutive gate lines controlled by a same gate line driver circuit.
However, in an analogous field of endeavor, Wu discloses a pixel array (Wu; see Fig. 4) containing 
a number of consecutive gate lines controlled by a same gate line driver circuit (Wu describes a pixel matrix in which, for I=2, every I adjacent row lines 48 are connected to the connected rows of pixel units 34, and the I adjacent row lines 48 are controlled by one gate drive circuit 41; see Fig. 4, [0024]; Wu describes a pixel matrix in which, for I=3, every I adjacent row lines 48 are connected to the connected rows of pixel units 34, and the I adjacent row lines 48 are controlled by one gate drive circuit 41; see Fig. 6, [0027]; Wu describes three or more rows of pixels sharing the same scan line driver; see [0029]). 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Ohara’s display panel formed of a plurality of row-arranged scan lines and a plurality of column-arranged data lines connected to a matrix of pixel circuits, the pixel circuits containing a plurality of switch transistors, a capacitor C1, a drive transistor T1, and a light emitting element, with Wu’s pixel array containing a number of consecutive gate lines controlled by a same gate line driver circuit, especially when considering the motivation to modify Ohara with Wu arising from the stated desire to benefit from extended row scan durations and simpler scan line driving circuitry provided by simultaneously driving multiple scan lines (Wu, see [0011]). 
Regarding claim 6 (as interpreted given the 112 issues), Ohara and Wu disclose the pixel array of claim 5, wherein 
among pixel units in a same column, pixel units controlled by different gate drive circuits are supplied with data voltages by a same data line (Ohara describes a pixel circuit or unit 11 which contains two, or a plurality of switch transistors T2 and T3, the T2 and T3 first electrodes connected to a data line Dj, the T2 and T3 second electrodes connected to a display module, or a capacitor C1, a drive transistor T1, and a light emitting element or display module OLED, the T2 gate electrode connected to a scan line Si, and the T3 gate electrode connected to a scan line Si-1; see Fig. 2). 
The motivation to combine presented prior applies equally here.
Regarding claim 7 (as interpreted given the 112 issues), Ohara and Wu disclose the pixel array of claim 6, wherein 
different gate drive circuits operate at different time (Ohara describes gate drive circuit outputs Si and Si-1 being active during different time periods; see Fig. 3, [0070], [0073]); 
and among the pixel units in the same column, pixel units at an interval of (I−1) rows are supplied with data voltages by a same data line (Ohara describes a columnar array of pixels arranged along and supplied by a same data line D1; see Figs. 1, 6, [0062]). 
The motivation to combine presented prior applies equally here. 
Regarding claim 8 (as interpreted given the 112 issues), Ohara discloses the pixel array of claim 2, wherein 
a number of the at least one gate drive circuit is 1, and the plurality of rows of pixel units are controlled by the one gate drive circuit, and signal output terminals of the gate drive circuit are coupled in one-to-one correspondence to the plurality of scan lines, which are configured to control each row of pixel units (Ohara discloses a scanning driver 40, formed of a shift register and n buffers or gate drive circuits, the output of each gate drive circuit connected in one to one correspondence with and driving a control signal onto one of the n scanning lines S1 through Sn to control the row of pixels; see Fig. 1, [0065]). 
Ohara differs from the instant invention in that Ohara does not describe a number of consecutive gate lines controlled by a same gate line driver circuit.
However, in an analogous field of endeavor, Wu discloses a pixel array (Wu; see Fig. 4) containing 
a number of consecutive gate lines controlled by a same gate line driver circuit (Wu describes a pixel matrix in which, for I=2, every I adjacent row lines 48 are connected to the connected rows of pixel units 34, and the I adjacent row lines 48 are controlled by one gate drive circuit 41; see Fig. 4, [0024]; Wu describes a pixel matrix in which, for I=3, every I adjacent row lines 48 are connected to the connected rows of pixel units 34, and the I adjacent row lines 48 are controlled by one gate drive circuit 41; see Fig. 6, [0027]; Wu describes three or more rows of pixels sharing the same scan line driver; see [0029]). 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Ohara’s display panel formed of a plurality of row-arranged scan lines and a plurality of column-arranged data lines connected to a matrix of pixel circuits, the pixel circuits containing a plurality of switch transistors, a capacitor C1, a drive transistor T1, and a light emitting element, with Wu’s pixel array containing a scan  driver containing a number of gate line driver circuits, each gate line driver circuit connected to a number of consecutive gate lines, especially when considering the motivation to modify Ohara with Wu arising from the stated desire to benefit from extended row scan durations and simpler scan line driving circuitry provided by simultaneously driving multiple scan lines (Wu, see [0011]). 

Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below: 
Lee, KyoungWon, et al., US 20180151132 A1, describes a display device formed of a row and column arranged matrix of pixels driven by more than one scan driver and by a data driver (see Fig. 1), each pixel containing a driving transistor, a storage capacitor, a light emitting element, and a switch transistor (see Fig. 4), but does not describe a second switching transistor; 
Wacyk, Ihor, et al., US 20180075811 A1, describes a display device formed of a row and column arranged matrix of pixels driven by a plurality of scan signal terminals and a data signal terminal (see Fig. 5), each pixel containing a driving transistor, a storage capacitor, a light emitting element, and two switch transistors (see Fig. 6), but does not explicitly describe as scan driver or a data driver; 
Xiang, Dongxu, et al., US 20170221418 A1, describes a display device formed of a row and column arranged matrix of pixels driven by a scan driver and a data driver (see Fig. 4), each pixel containing a driving transistor, a storage capacitor, a light emitting element, and a switch transistor (see Figs. 3, 5), but does not describe the switch transistors connected to the same data line; 
Xu, Xiangyang, US 20150279276 A1, describes a display device formed of a row and column arranged matrix of red, green, and blue sub-pixels driven by a plurality of scan and data lines (see Fig. 5), each pixel containing a driving transistor, a storage capacitor, a light emitting element, and two switch transistor connected in parallel between a data line and a drive transistor gate node and controlled by different scan lines (see Figs. 3, 5), but does not explicitly describe as scan driver or a data driver; 
Yang, Cheng-Chung, et al., US 20140078191 A1, describes a display device formed of a row and column arranged matrix of pixels driven by gate driver and data lines (see [0025]-[0027]), each pixel containing a driving transistor, a storage capacitor, a light emitting element, and two switch transistor connected in parallel between a data line and a drive transistor gate node and controlled by different scan lines (see Figs. 3), but does not explicitly describe as scan driver or a data driver, and is not particularly clear on whether switch transistor 42 connects to the gate node or the body-drain diode; 
Smith, Euan, US 20100026725 A1, describes a display device formed of a row and column arranged matrix of pixels driven by gate driver and a data driver (see Fig. 3), each pixel containing a driving transistor, a storage capacitor, a light emitting element, and a switch transistor connected between a data line and a drive transistor gate node and controlled by a scan line (see Figs. 5C), but does not describe a second switching transistor. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957. The examiner can normally be reached weekdays from about 6:00 AM to 2:30 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Eurice/Primary Examiner, Art Unit 2693